Archibald C. Wemple, J.
It appears from the minutes of the trial that the defendant was originally charged with violation of subdivision 7 of section 88 of the Vehicle and Traffic Law, but that on the date of the trial the charge was changed to violation of section 86, as above noted. The defendant was represented by counsel at all stages of the proceedings.
In essence, the defendant was charged with parking his automobile upon the sidewalk, or footpath, in front of the property he occupied. The evidence clearly points to the guilt of the defendant at the time and place set forth in the information.
The technical objections raised by the defendant as to the judgment of conviction are without merit. The evidence clearly shows that the area upon which the defendant parked his car was used as a public footpath. The defendant, upon cross-examination, admitted that his car was parked in this area.
The facts clearly point to the defendant’s guilt for violation of subdivision 10 of section 86 of the Vehicle and Traffic Law.
Judgment of conviction affirmed. Enter order accordingly.